DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments and amendments filed 10/22/2021. Claims 1, 3-4, 6-10, 39-41, and 48 have been amended claims 50-54 are newly added, and claims 2, 11-38, 47, and 49 have been cancelled, and thus claims 1, 3-10, 39-46, 48 and 50-54 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 5, 6, 39, 40, 41, 42, 43, 44, 45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Franz (U.S. PG Pub. 2010/0022849) in view of Davenport (U.S. PG Pub. 2008/0051674) in view of Krebs (U.S. Pat. 7,861,717) in further view of Colas (U.S. PG Pub. 2002/0117174).
Regarding claims 1, 39 and 40, Franz discloses a system for oxygenating a patient in relation to anaesthesia comprising (Par. [0037]): a flow source (Par. [0037]); a controller configured to: control an oxygen concentration of the high flow of gas to assist oxygenation of the patient (Page 4, Table 1; Par. [0037]-Par. [0040] disclose providing 100% O2 during phase 0 and controlling the concentration of the O2 during Phase 2 to change the O2 concentration to 30%), determine whether the pre-oxygenation phase has 
Franz does not disclose a flow source configured to deliver a high flow of gas to the patient through a non-sealing patient interface, the flow source configured to deliver the high flow of gas at a gas flow rate greater than 15 L/min, a humidifier positioned between the flow source and the patient, the humidifier for providing humidification to the high flow of gas, determine oxygenation requirements of the patient during a pre-oxygenation phase before anaesthesia.
However, Davenport discloses a flow source configured to deliver a high flow of gas to the patient through a non-sealing patient interface, the flow source configured to deliver the high flow of gas at a gas flow rate greater than 15 L/min (Par. [0068] discloses supplying oxygen to a patient; Par. [0070] discloses seal patient interfaces are not ideal thus one can conclude the device is non-sealing; Par. [0072] discloses supplying airflow between 26 to 60 liters/min; Par. [0076] discloses adjusting the flow rate between 26 to 60 liters/min), a humidifier positioned between the flow source and the patient, the humidifier for providing humidification to the high flow of gas (Par. [0073]; Fig. 6 gas source (23), compressor (44), and humidifier (50)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a flow source configured to deliver a high flow of gas at a gas flow rate greater than 15 L/min to the patient through a non-sealing patient interface and a humidifier as taught by Davenport. The skilled artisan would have been motivated to make the modification in order to provide sufficient airflow to a patient under impaired breathing conditions and to prevent the respiratory tract from drying out prevent discomfort.
The modified device of Franz does not disclose a controller for determining pre-oxygenation requirements of the patient during a medical procedure, before anaesthesia
However, Krebs teaches a controller for determining pre-oxygenation requirements of the patient during a pre-oxygenation phase for a medical procedure (delivery of gas) (Col. 2 Lines 41-60 discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a controller for determining oxygenation requirements of the patient during a medical procedure (delivery of gas) as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to determine the necessary oxygen needed for a patient, and to ensure the patient is receiving the necessary amount of oxygen.
The modified device of Franz does not explicitly disclose determining the oxygenation requirements of the patient before anesthesia.
However, Colas teaches the necessity of determining the oxygenation requirements of the patient before anesthesia (Par. [0002]; Par. [0004]; Par. [0022]).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate determining the oxygenation requirements of the patient before anesthesia as taught by Colas. The skilled artisan would have been motivated to make the modification in order to saturate the patient’s blood with oxygen so as to increase the safety of a subsequent ventilation and endotracheal intubation (Colas, Par. [0002]). 
Regarding claim 3, the modified device of Franz does not disclose the controller is configured to maintain the gas flow rate and/or the oxygen concentration of the high flow of gas.
However, Davenport discloses the controller is configured to maintain the gas flow rate and/or the oxygen concentration of the high flow of gas (Par. [0024] providing a constant flow rate of gas to a patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a controller configured to 
Regarding claim 4, the modified device of Franz does not disclose the controller is configured to increase the gas flow rate and/or the oxygen concentration of the high flow of gas to assist oxygenation of the patient if sufficient oxygenation has not occurred.
However, Davenport teaches the controller is configured to increase the gas flow rate and/or the oxygen concentration of the high flow of gas to assist oxygenation of the patient if sufficient oxygenation has not occurred (Davenport, Par. [0076] discloses a ramp up function to increase the flow rate as needed for the patient).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the controller is configured to increase the gas flow rate and/or the oxygen concentration of the high flow of gas to assist oxygenation of the patient if sufficient oxygenation has not occurred as taught by Davenport. The skilled artisan would have been motivated to make the modification in order to ensure a patient is properly being ventilated.
Regarding claim 5, the modified device of Franz does not disclose the controller includes a timer adapted to indicate the period of time over which gases have been delivered.
However, Krebs teaches the controller includes a timer adapted to indicate the period of time over which gases have been delivered (Col. 3 Lines 1-6 discloses a time program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a timer adapted to indicate the period of time over which gases have been delivered as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to prevent over oxygenation of a patient during the medical procedure.
Regarding claim 6, the modified device of Franz does not disclose the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level.
However, Krebs teaches the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level (Col. 3 Lines 50-63 discloses monitoring a patient’s oxygen saturation by means of pulse oximeter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to ensure the patient is receiving the proper amount of oxygen and if not then adjusting the device to provide a sufficient amount of oxygen.
Regarding claim 41, the modified device of Franz does not disclose the controller is configured to provide a dose of oxygen to the high flow of gas, the dose relating to one or more parameters of the high flow of gas being delivered, and an optimal or required dose relates to the high flow of gas parameters that provide the patient with their oxygen requirements, wherein the parameters include: a flow rate or waveform of the high flow of gas, a volume of gas delivered, a pressure of the high flow of gas, and a composition and/or concentration of the high flow of gas, wherein the composition comprises one or more of air, a mixture of nitrogen and oxygen, or oxygen only, and wherein the concentration is fixed or variable; wherein the dose and/or the oxygen requirements are determined before or during anaesthesia; and then the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient.
However, Davenport teaches the controller is adapted to provide a dose of oxygen to the high flow of gas, the dose relating to one or more parameters of the high flow of gas being delivered (Davenport, Par. [0072]), and an optimal or required dose relates to the-4-Application No.: 15/549963Filing Date:August 9, 2017 high flow of gas parameters that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the controller to be adapted to provide a dose of oxygen to the high flow of gas, the dose relating to one or more parameters of the high flow of gas being delivered as taught by Davenport. The skilled artisan would have been motivated to make the modification in order to ensure the patient is receiving the correct amount of high flow oxygenation.
Davenport does not disclose a volume of gas delivered; wherein the dose and/or the oxygen requirements are determined before or during anaesthesia; and then the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient.
However, Krebs teaches a volume of gas delivered; (Krebs, Col. 3 lines 9-23), wherein the dose and/or the oxygen requirements are determined before or during anaesthesia (Krebs, Col. 2 Lines 61-67; Col. 3 Lines1-15; Col. 7 Lines 40-63; Col. 9 Lines 55-67); and then the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient (Krebs, Col. 5 Lines 8-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the dose and/or the oxygen requirements are determined before or during anaesthesia and the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to determine the 
Regarding claim 42, the modified device of Franz does not disclose the flow source: comprises a container of compressed air or another gas and a valve arrangement adapted to control the rate at which gases leave the container 
However, Davenport teaches the flow source: comprises a container of compressed air or another gas and a valve arrangement adapted to control the rate at which gases leave the container (Davenport, Par. [0075]; Fig. 6 gas source (23), valve (46) compressor (44)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the flow source: comprises a container of compressed air or another gas and a valve arrangement adapted to control the rate at which gases leave the container as taught by Davenport. The skilled artisan would have been motivated to make the modification in order to ensure clean oxygen is being supplied to the patient.
Regarding claim 43, the modified device of Franz discloses the flow source is configured to deliver the gas flow rate of greater than about 15 L/min to about 150 L/min (Davenport, Par. [0072]).
Regarding claim 44, the modified device of Franz does not disclose the controller is configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame.
However, Krebs teaches the controller is configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame. (Krebs, Col. 3 Lines 8-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the controller configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to ensure a patient will receive the necessary amount of oxygen.
Regarding claim 45, the modified device of Franz does not disclose one or more sensors, a conduit, and a conduit heater.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate one or more sensors, a conduit, and a conduit heater as taught by Davenport. The skilled artisan would have been motivated to make the modification in order to ensure a patient will receive the necessary amount of oxygen.
Regarding claim 48, the modified device of Franz discloses the controller is configured to control automatically the oxygen concentration of the high flow of gas (Franz, Par. [0012]; Par. [0037]-Par. [0039]; Page 4 Table 1).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Davenport in view of Krebs, as applied to claims 1-6, in further view of Lewis (U.S PG Pub. 2007/0175473).
Regarding claim 7, the modified device of Franz does not disclose an oxygen gas analyzer.
Lewis teaches an oxygen gas analyzer (Par. [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate an oxygen gas analyzer as taught by Lewis. The skilled artisan would have been motivated to make the modification in order to be able to determine the amount of oxygen being supplied to a patient.
Claims 8 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Davenport in view of Krebs in view of Lewis as applied to claims 1-7 above, in further view of Martin (U.S. PG Pub. 2006/0042631).
Regarding claim 8, the modified device of Franz discloses the controller is adapted receive input indicating a first quantity of oxygen inhaled by the patient Oi (Krebs, Col. 8 Lines 49-67 Col. 9 lines 1-3). 
The modified device of Franz does not disclose a second quantity of oxygen exhaled by the patient Oo, and the controller is configured to: control the flow source to deliver a first flow therapy, receive the input indicating Oi and Oo over at least one respiratory cycle, and control the flow source to 
However, Martin teaches a second quantity of oxygen exhaled by the patient Oo, and the controller is configured to: control the flow source to deliver a first flow therapy, receive the input indicating Oi and Oo over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Oi and Oo (Par. [0125] discloses an exhalation being detected and the controller adjusting flow rates of oxygen to be decreased and continually do this)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate control the flow source to deliver a first therapy and to adjust the flow therapy depending on an inhalation or exhalation as taught by Martin. The skilled artisan would have been motivated to make the modification in order to be able to compensate for the different flow resistance based on an inhalation and exhalation.
Regarding Claim 46, the modified device of Franz does not disclose the controller is configured to determine oxygenation requirements during inspiration and expiration of the patient.
However, Martin teaches the controller is configured to determine oxygenation requirements during inspiration and expiration of the patient (Par. [0336] discloses monitoring the oxygenation during patients respiratory activity thus inspiration and expiration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate monitoring oxygenation during inhalation and exhalation as taught by Martin. The skilled artisan would have been motivated to make the modification in order to be able to properly determine the patient is receiving enough oxygen.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over the device of Franz in view of Davenport in view of Krebs as applied to claims 1-6 above, in view of Wilfong (U.S. Pat. 3,683,700). 
Regarding claim 9, the modified device of Franz does not disclose a nitrogen gas analyzer.
	However, Wilfong teaches a nitrogen gas analyzer (Col. 3 Lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a nitrogen gas analyzer as taught by Wilfong. The skilled artisan would have been motivated to make the modification in order to be able to provide for an accurate and repeatable result when suppling the nitrogen (Wilfong Col. 1 Lines 20-31).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Davenport in view of Krebs in view of Wilfong as applied to claims 1-6 and 9 above in further view of Martin. 
Regarding claim 10, the modified device of Franz discloses the controller is adapted to receive input indicating a first quantity of nitrogen inhaled by the patient Ni (Krebs, Col. 8 Lines 49-67 Col. 9 lines 1-3).
However, the modified device of Franz does not disclose a second quantity of gas exhaled by the patient No, and the controller is configured to: control the flow source to deliver a first flow therapy, receive input indicating Ni and No over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Ni and No.
However, Martin teaches a second quantity of gas exhaled by the patient No, and the controller is configured to: control the flow source to deliver a first flow therapy, receive input indicating Ni and No over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Ni and No (Par. [0125] discloses an exhalation being detected and the controller adjusting flow rates of oxygen to be decreased and continually do this).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate control the flow source to deliver a first therapy and to adjust the flow therapy depending on an inhalation or exhalation as taught by . 
Claims 50, 51, 52, 53, and 54 is rejected under 35 U.S.C. 103 as being unpatentable over Franz in view of Davenport in view of Krebs as applied to claim 1 above in further view of Buan (U.S. Pat. 6,532,958). 
Regarding claim 50, the modified device of Franz discloses outputting an indication that pre-oxygenation has completed (Franz, Par. [0011]; Par. [0013]; Par. [0015]; Page 4 Table 1)).
Franz does not disclose the controller is further configured to monitor a blood oxygen saturation level of the patient to a blood oxygen saturation level greater than a threshold value.
However, Buan teaches the controller is further configured to monitor a blood oxygen saturation level of the patient, and wherein the controller generates the output indicating the end of the pre-oxygenation phase when the blood oxygen saturation level is greater than a threshold value (Col. 10 lines 63-67-Col. 11 lines 1-21 discloses a blood oxygen saturation set point threshold to be at 90%, and when the patient blood oxygen saturation is above the set point no oxygen is delivered thus indicating an end to the pre oxygenation phase, further if the blood oxygenation saturation of a patient is not above the set point threshold oxygen will continue until the threshold is met and exceeded).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate the controller to monitor a blood oxygen saturation level of the patient and indicate when the level is above a threshold value as taught by Buan. The skilled artisan would have been motivated to make the modification in order to know when a patient is properly oxygenated and ready for anesthesia.
Regarding claim 51, the modified device of Franz discloses the oxygenation requirements during the pre-oxygenation relate to concentration of gas (Franz, Par. [0012]; Par. [0037]-Par. [0039]; Page 4 Table 1)).
Regarding claim 52, the modified device of Franz discloses the controller is configured to control a user interface to output the end of the pre-oxygenation phase (Franz, Par. [0011]; Par. [0013]; Par. [0015]; Page 4 Table 1)).
Regarding claim 53, the modified device of Franz discloses the controller is configured to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases (Buan, Col. 10 lines 63-67-Col. 11 lines 1-21 discloses providing oxygen when the patient’s blood oxygen is below a threshold value).
Regarding claim 54, the modified device of Franz discloses controlling the user interface to output the end of the pre-oxygenation phase (Franz, Page 4, Table 1 shows a pre-oxygenation phase and the ending of the pre-oxygenation phase and a display for displaying the phases; Par. [0037]-Par. [0040]).
The modified device of Franz does not disclose comprising a pre-oxygenation timer configured to monitor a pre-oxygenation time.
However, Krebs teaches a pre-oxygenation timer configured to monitor a pre-oxygenation time, wherein the controller is configured to control the user interface to output the end of the pre-oxygenation phase. (Col. 3 Lines 1-6 discloses a time program).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Franz to incorporate a pre-oxygenation timer configured to monitor a pre-oxygenation time, wherein the controller is configured to control the user interface to output the end of the pre-oxygenation phase as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to prevent over oxygenation of a patient during the medical procedure.
Response to Arguments
Applicant’s arguments, filed 10/22/2021, with respect to claim 31 have been fully considered and are persuasive.  The 35 U.S.C. 112b and claim objection of claim 31 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        1/29/2022

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785